Citation Nr: 0814760	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the face and right elbow.

3.  Entitlement to service connection for interstitial 
cystitis.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In November 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

The veteran's claims for service connection for psychiatric 
disability, hearing loss disability and tinnitus are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran does not have residuals of shell fragment 
wounds to the face and right elbow.

2.  Interstitial cystitis was not present in service and is 
not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds to the face and right 
elbow were not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Interstitial cystitis was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in response to her claims 
in a letter mailed in September 2003, prior to its initial 
adjudication of the claims.  Although she was not 
specifically informed in this letter that she should submit 
any pertinent evidence in her possession, she was informed of 
the evidence that would be pertinent and requested to submit 
such evidence or to provide the information and any 
authorization necessary for the RO to obtain the evidence on 
her behalf.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession. 

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for either of claimed 
disabilities.  Consequently, no disability rating or 
effective date for service connection for either of the 
claimed disabilities will be assigned.  Therefore, the 
failure to provide timely notice with respect to these 
elements of the claims is no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  During the search for the veteran's service medical 
records, the RO found that some records noted an incorrect 
social security number.  The veteran's representative argues 
that a new search should be conducted to make sure all of the 
veteran's service medical records have been obtained.  The 
RO, however, conducted an additional search for the veteran's 
records under both social security numbers.  In response to 
the RO's request, a search was conducted under both social 
security numbers but no additional service medical records 
were found.  Thus, it appears that the service medical 
records are complete and that no additional attempt to obtain 
service medical records is in order.  

The Board acknowledges that the veteran was not afforded a VA 
examinations to determine the nature and etiology of any 
current residuals of shell fragment wounds or the etiology of 
her interstitial cystitis.  The Board has determined that VA 
has no obligation to provide such an examination in this case 
because the evidence currently of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
either of the claims.  In this regard, the Board notes that 
service medical records do not show that the veteran was 
found to have either of these claimed disorders.  
Furthermore, there is no post-service medical evidence of 
residuals of shall fragment wounds or medical evidence of a 
nexus between either of the claimed disabilities and service.  

Neither the veteran nor her representative has identified any 
additional evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  Accordingly, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.



II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



III.  Analysis

Residuals of Shell Fragment Wounds to the Face and Right 
Elbow

The veteran claims that she has residuals of shell fragment 
wounds to her face and right elbow due to a fake grenade 
accident during basic training.  Service medical records do 
not document any shell fragment wound or residual thereof, 
and the discharge examination report indicates that her face 
and right elbow were found to be normal on clinical 
evaluation.  Moreover, there is no post-service medical 
evidence of any shell fragment wound residual, and the 
veteran herself has failed to specifically identify any 
current residual of the claimed shell fragment wounds.  

In light of these circumstances, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
has no current residual of any service shell fragment wound 
of her face or right elbow.  It is now well-settled that in 
order to be considered for service connection, a claimant 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Accordingly, this claim 
must be denied.

Interstitial Cystitis

The veteran claims that her current interstitial cystitis 
disability is related to her military service.  She claims 
that not being allowed to urinate for long periods in the 
military caused the lining in her bladder to break down, 
which in turn caused her to develop interstitial cystitis.  
Service medical records are absent any evidence of this 
claimed disability.  The report of discharge examination 
shows that her genitourinary system was found to be normal on 
clinical examination. 

Although there are post-service treatment records showing a 
diagnosis of interstitial cystitis in May 2003, there is no 
medical evidence relating the disability to the veteran's 
active service.  The evidence of a nexus between the 
veteran's current interstitial disability and her active 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is also 
against this claim.


ORDER

Entitlement to service connection for residuals of shell 
fragment wounds to the face and right elbow is denied.

Entitlement to service connection for interstitial cystitis 
is denied.


REMAND

The veteran contends in her Form 9 that her tinnitus and 
hearing loss are due to rifle training during service.  The 
veteran is competent to describe her exposure to loud sounds.  
Service medical records corroborate that the veteran received 
a rifle badge during service.  The veteran was afforded 
audiological examinations in January and March of 2004 that 
show that the veteran has hearing loss disability according 
to 38 C.F.R. § 3.385; however, no opinion was provided as to 
whether the veteran's hearing loss or tinnitus is related to 
service.  In light of the above, the Board finds that the 
veteran should be afforded a VA examination to determine if 
any current hearing loss disability and tinnitus are related 
to her active service.   

The Board also notes that a July 2005 private treatment 
record reflects that the veteran reported a history of 
anxiety, OCD symptoms, fatigue, insomnia, and panic attacks 
since leaving the military.  She also reported experiencing 
significant psychological trauma in the military and shortly 
after her discharge, and undergoing hospitalization at a VA 
hospital shortly after her discharge.  The physician 
diagnosed obsessive-compulsive disorder, generalized anxiety 
disorder, panic disorder and dysthymia.  He also suspected 
the presence of PTSD and insomnia.  In a July 2005 statement, 
this physician stated that the veteran's history reveals a 
direct correlation between her military experiences and her 
currently diagnosed disorders.

Although the veteran was afforded a VA psychiatric 
examination in May 2004, the examiner did not provide an 
opinion concerning the etiology of the currently diagnosed 
psychiatric disorders.  The Board also notes that the claims 
folders do not contain any record of the veteran's alleged 
hospitalization shortly after service at the VA medical 
center in Detroit, Michigan.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to 
provide any pertinent evidence in her 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of any of the disabilities 
remaining at issue or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In particular, 
the RO or the AMC should attempt to 
obtain records pertaining to the 
veteran's hospitalization in a VA 
facility in Detroit shortly after her 
discharge from service.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA audiological examination.  The 
claims folders must be made available to 
and reviewed by the examiner.  If the 
veteran is found to have impaired hearing 
and tinnitus in either the right ear or 
left ear or both, the examiner should 
provide an opinion as to whether there is 
at least a 50 percent likelihood that the 
hearing loss or tinnitus is related to 
the veteran's military service, to 
include her claimed noise exposure.

4.  The veteran should also be scheduled 
for an examination by a psychiatrist or 
psychologist to determine that nature and 
etiology of all currently present 
acquired psychiatric disorders.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  

With respect to each currently present 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  A diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is diagnosed, the examiner should 
indicate whether it is attributable to 
in-service stressor(s), and if so, the 
examiner should identify the specific 
stressor service stressor(s).  If PTSD is 
not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for the diagnosis.

The rationale for all other opinions 
expressed must also be provided.  

5.  The RO or the AMC should also 
undertake any other indicated 
development, to include any indicated 
stressor development if the record 
contains a proper diagnosis of PTSD based 
on service stressors.

6.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


